W. O. MURRAY, Chief Justice.
There is not an appealable judgment herein and for this reason the appeal must be dismissed for want of jurisdiction.
A denial of a motion for a summary judgment is not a final judgment supporting an appeal. Rule 166-A, Texas Rules of Civil Procedure; Mellette v. Hudstan Oil Corp., Tex.Civ.App., 243 S.W.2d 438; F. & T. Development Co. v. Morris, Tex.Civ.App., 248 S.W.2d 233.
Inasmuch as there will no doubt be further proceedings in the trial court we will take this occasion to say that this Court, by its former opinions, Allen v. Crane, Tex.Civ.App., 257 S.W.2d 357, and City of San Antonio v. Crane, Tex.Civ.App., 265 S.W.2d 124, intended that the trial court should render a final appealable judgment in accordance with the recognized rules applicable to appeals from administrative agencies. We cited the case of Trapp v. Shell Oil Company, 145 Tex. 323, 198 S.W.2d 424, in which it was held that the judicial question generally involved is whether or not the findings of the administrative body are reasonably supported by substantial evidence. See, also, Jones v. Marsh, Tex.Civ.App., 223 S.W.2d 29, affirmed 148 Tex. 362, 224 S.W.2d 198. The Commission’s order of July 13, 1953, simply completed and gave effect to its findings of August 7, 1952. If the findings of August 7, 1952, are reasonably supported by substantial evidence and such findings as a matter' of law support Crane’s dismissal, a final judgment sustaining such dismissal should be rendered. On the other hand, if such findings are not reasonably supported by substantial evidence, the Commission’s order of dismissal should not be sustained. We call attention to the article on “Administrative Law and Procedure,” contained in Volume One of the Texas Jurisprudence Ten Year Supplement, particularly Sections 43 to 47, inclusive.
Appeal dismissed.